Judgment unanimously modified in accordance with the Memorandum herein, and as so modified affirmed, with costs to defendant. Memorandum: The conclusion of law made by the Trial Justice, providing that plaintiff have 20 days after service of the judgment with notice of entry in which to serve appropriate amended pleadings, was not incorporated into the judgment entered thereon. We correct this oversight by amending the judgment accordingly. Since much evidence was received upon the trial relating to the services rendered by plaintiff for the benefit of defendant’s property, which will bear upon the issue of the amount of any equitable lien to which plaintiff may be entitled upon such property, it seems advisable that this issue and any others presented in the amended complaint and answer thereto be tried before the Justicé who tried the specific performance issue. (Appeal from judgment of Niagara Trial Term denying specific performance.) Present — Goldman, P. J., Witmer, Gabrielli, Moule and Henry, JJ.